           Case 20-32652 Document 9-2 Filed in TXSB on 05/21/20 Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                                §    CASE NO. 20-32652

FREDERICK TEZANO,                                     §    CHAPTER 7

                          DEBTOR                      §

                          NOTICE OF HEARING ON RELIEF FROM STAY

On         May 21, 2020             , an amended motion was filed, seeking relief from the automatic stay of

11 U.S.C. 362. The Court has set the preliminary hearing on the motion for:

Date:          June 16, 2020         ,
Time:              1:00 p.m.          ,
Courtroom:                 401            on Floor:       4th              .
Address:         United States Court House,       515 Rusk Avenue, Houston, Texas                    _
If you object to the filing of the stay, no later than seven (7) working days before the hearing you must:

1.       File with the Clerk an affidavit stating that:

         1.      You have conferred with the movant in a good faith effort to reach an agreement, with
                 the dates and times of the conferences,
         2.      The efforts were unsuccessful, and
         3.      A hearing is required.

2.       File with the Clerk your written answer opposing the motion; include:

         1.      The particular grounds for the opposition under Federal Rules 8(b) and 11:
         2.      The identity of your interest in the property;
         3.      The provable value of the property and equity after deduction of all encumbrances;
         4.      Attach copies of your affidavit of conferences and the motion to your answer.

3.       Serve a copy of your written answer on the movant at:

         James W. King
         Offerman & King, L.L.P.
         6420 Wellington Place
         Beaumont, TX 77706

To the Movant: A copy of your motion along with the location, date and time the hearing is set must be
served within 24 hours. Proof of service including names of those served, date, and method of service shall
be filed with the clerk. Service shall comply with BLR 4001(a).

Electronic filers (ECF) enter the “Certificate of Service” found under “Other” in “Bankruptcy Events.”
